Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-2, 4-13 and 15-20 are presented for examination.
3.          This office action is in response to the Applicant Arguments/Remarks Made in an Amendment filed 11/19/2020. 
4.	Claims 1, 11 and 12 are independent claims.
5.	The office action is made Final.

Examiner Note
6.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 212 and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Suchland et al (US 9531823 B1) hereinafter as Suchland.

10.         Regarding claim 1 (Currently amended), Suchland teaches a method of determining a photo sharing suggestion to a user regarding a new photo containing at least one other person than the user, the photo to be shared by the user to a social media platform (see abstract), the method comprising the steps of: 
a computer extracting raw metadata from the new photo (see Fig 1-6, extracting tag/metadata/content data (geo-location, Time, face recognition of people in the photo other than the user etc.) from the photo); 
the computer retrieving primary information from the new photo (see Fig 1-6, extracting tag/metadata/content data (geo-location, Time, face recognition of people in the photo other than the user etc.) from the photo (primary information)); 
the computer determining secondary information from the new photo based on the primary information (Fig 4, blocks 405/410 extracting tag/metadata/content data (geo-location, time, face recognition of people in the photo other than the user etc.) from the photo (primary information), then in Fig 4, block 415 access event data (secondary information) based on the primary information (location/time) determined, see also Fig 5, blocks 505-515 access content data associated with a digital image, location/landmarks, face recognition (primary information) and block 520, the quick share system 100 accesses and analyzes user profile data to identify users with possible affiliation with the digital image based on the identified subjects from block 510 and/or image characteristics from block 515 (secondary information)  see also  Fig 6, primary information (characteristics of the photo) and the secondary information (share recipients));
the computer determining personalized and/or group preferences for sharing photos of 9at least the one other person in the new photo (Figs 2A-6) comprising:
the computer retrieving historically shared photos from the at least one other person in the new photo and the user (Fig 2A, see the corresponding explanation in the specification for accessing the user profile data and the share including past share history. See also col 6, lines 25-41 “for a photograph or digital image, the quick share system may perform an image analysis to determine or identify individuals (e.g., via a facial recognition algorithm or technique). Thus, share recommendations may be suggested for the individual to share an item of content, such as a photograph, with another individual, based on the content analysis, such  past share history, the quick share system identifying the second individual in the photograph via facial recognition” and col 9, lines 22-30, “the content analysis module 125 may be configured to apply one or more facial recognition algorithms or techniques to a photograph in order to identify one or more individuals who may be in the photograph”); 
the computer filtering the historically shared photos from the at least one other person in the new photo and the user by tags which are equivalent to tags associated with the new photo (Fig 2A, block 220, col 11, lines 15-32, the quick share system 100 analyzes the content data includes the tag (geo-location, time etc,). Based on this information, the quick share system 100 may determine that the digital media item has a greater share potential with potential sharee users who share an association with the date and time and/or location of the content, col 3, lines 41-47, see also Fig 2B and Figs 4-6);
the computer determining representative features for the historically shared photos from the at least one other person in the new photo and the user with tags equivalent to tags associated with the new photo (Fig 2A, block 220, col 11, lines 15-32, col 3, lines 41-47, see specifically Fig 2B and Figs 4-6); 
the computer evaluating the representative features for a coinciding sharing preference of the user and the at least one other person in the new photo (Fig 2A, block 220, col 11, lines 15-32, col 3, lines 41-47, see specifically Fig 2B and Figs 4-6); 
the computer learning photo sharing behavior of at least the one other person in the new photo (col 2, lines 7-39, “The quick share system can log, track, and learn the individual's sharing behavior over time and offer suggestions, or share recommendations, based at least upon the aforementioned criteria”); 
the computer providing a suggestion to the user for sharing the new photo to the 13social media platform containing the at least one other person than the user, corresponding to photo sharing behavior and photo sharing preferences of the at least one other person in the new photo (col 2, lines 7-39, “The quick share system can log, track, and learn the individual's sharing behavior over time and offer suggestions, or share recommendations, based at least upon the aforementioned criteria”, see also col 6, lines 25-41, “share recommendations may be suggested for the individual to share an item of content, such as a photograph, with another individual, based on the content analysis, such as by the quick share system identifying the second individual in the photograph via facial recognition”).

1111515.	Regarding claim 2, Suchland teaches the invention as claimed in claim 1 above and further teaches the computer receiving feedback and the 2computer updating sharing preferences associated with at least the one other person (Fig 3).

1211515.	Regarding claim 10, Suchland teaches the invention as claimed in claim 1 above and further teaches wherein the primary information is based on content present within the photo and user-defined contextual data (Fig 1-6).

13.	Regarding claims 12 and 13, those claims recite a system performs the method of claims 1 and 2 respectively and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

16.        Claims 4-5, 7, 15, 16 and 18 are rejected under 35 U.S.C.103 as being unpatentable over Suchland et al (US 9531823 B1) in view of Manico et al (US 20170351417 A1).

117.	Regarding claim 4, Suchland teach the invention as claimed in claim 1 above but didn’t specifically teaches the limitations of claim 4. However Manico teaches wherein the step of the computer determining representative features for historically shared photos with tags equivalent to tags associated with the new photo further comprises: 
the computer dividing the retrieved historically shared photos of the user and the at least one other person based on tags indicating a presence of a target tag feature feature ([0047], thematic grouping based on tags indicating a presence of a target tag feature (for example an album including baby images with a different pose each month can be so tagged to identify a thematic grouping.  Such tags may facilitate searches (e.g., to find similar albums taken by others in a social network), [0048], event segmentation based tags. See also [0050]-[0051], correlating tags in each collection, [0060]); 
the computer calculating an importance of all features within the retrieved historically shared photos based on the target tag feature for the user and the at least one other person ([0041], [0045], [0047], the importance of tags may be determined [0048] and [0050], If the curator (Abstract, "virtual curator", which is a graphical or animated persona for augmenting and managing interactions between the user and suggest to the user the share photos) finds that a given image (target image) has a set of tags that correspond to tags of a set of previously shared images (based the calculation of all features within the retrieved historically shared photos, see [0041], [0045], [0047]) and if the previously shared images tend to be shared with certain social media groups, the curator may suggest sharing of the present image with the same social media groups.);
 the computer determining at least one representative feature(s) of the retrieved historically shared photos for the user and the at least one other person ([0047], Learning may be accomplished by examining usage patterns.  For example, if a user posts an album on a social media network in which there are subsets of images that are captured at different times, one may infer that the subsets represent thematic groupings.  By running a thematic grouping algorithm on the subsets, the relative importance of the thematic groupings may be obtained.  thematic grouping based on tags indicating a presence of a target tag feature (for example an album including baby images with a different pose each month can be so tagged to identify a thematic grouping (one representative feature(s) of the retrieved historically shared photos).  Such tags may facilitate searches (e.g., to find similar albums taken by others in a social network), See also [0050]-[0051], correlating tags in each collection, see also [0048], The importance of certain tags may be determined, for example, with reference to aggregated results from other users (e.g., if a large number of people find birthday pictures to be important, then birthday pictures (one representative feature(s)) for a particular user can be deemed important). [0060]); and 
the computer listing the features representing the retrieved historically shared photos based on the calculated importance for the user and the at least one other person ([0031], identifying and ranking important media assets, known as "story generation" begins with story generation component 2040.  In one embodiment, a story is merely a particular grouping and prioritization of a set of assets. [0046], Thematic groupings may be ranked, for example, by considering the uniqueness of the tags, as measured either against the individual's collection, or a subset of the collection, or as measured against other users.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Manico’s system into Suchland’s and by incorporating Manico into Suchland because both system are related to content sharing would provide services to a user based on analysis of the user's preferences and behaviors.

117.	Regarding claim 5, Suchland teach the invention as claimed in claim 1 above but didn’t specifically teaches the limitations of claim 5. However Manico teaches wherein the step of the computer learning photo sharing 2behavior of at least the one other person in the new photo further comprises:  
3the computer designating a set of historically shared photos from the at least one other 4person in the new photo and the user as a training set ([0041], deep learning, [0042], machine learning techniques  and [0044]-[0045], tested data (training set), see also [0047], thematic grouping based tagging);  
5the computer applying labels to photos within the training set ([0041], [0048], [0050]);  
6the computer selecting training data with a confidence consideration ([0041], [0048], [0050]);    
7the computer constructing multiple users to learn sharing behaviors representing at 8least context, personalized preference, and group tendencies ([0048], [0051], affinity groups[0060], [0085]); and 
 9the computer receiving feedback from the multiple users to share or not share the new 10photo to the social media platform ([0029], [0048], [0050], [0205]-[0217]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Manico’s system into Suchland’s and by incorporating Manico into Suchland because both system are related to content sharing would provide services to a user based on analysis of the user's preferences and behaviors.

1811718.	Regarding claim 7, Suchland and Manico teach the invention as claimed in claim 5 and further Manico teaches wherein the confidence consideration is determined by feature 2level selection or record level section ([0047], Learning may be accomplished by examining usage patterns.  For example, if a user posts an album on a social media network in which there are subsets of images that are captured at different times, one may infer that the subsets represent thematic groupings.  By running a thematic grouping algorithm on the subsets, the relative importance of the thematic groupings may be obtained.  thematic grouping based on tags indicating a presence of a target tag feature (for example an album including baby images with a different pose each month can be so tagged to identify a thematic grouping (one representative feature(s) of the retrieved historically shared photos).  Such tags may facilitate searches (e.g., to find similar albums taken by others in a social network), See also [0050]-[0051], correlating tags in each collection, see also [0048], The importance of certain tags may be determined, for example, with reference to aggregated results from other users (e.g., if a large number of people find birthday pictures to be important, then birthday pictures (one representative feature(s)) for a particular user can be deemed important). [0060]).  

19.	Regarding claims 15, 16 and 18, those claims recite a system performs the method of claims 4, 5 and 7 respectively and are rejected under the same rationale.

20.        Claims 6 and 17 are rejected under 35 U.S.C.103 as being unpatentable over Suchland et al (US 9531823 B1) in view of Manico et al (US 20170351417 A1) as claimed in claim 5 and further in view of Morley (US 20140368670 A1).

21TW920160025US119 of 24 {00804325.DOCX 5}21.	Regarding claim 6, Suchland and Manico teach the invention as claimed in claim 5 but didn’t specifically teaches the limitations of claim 6. However Morley teaches wherein the labels which are applied are public- representing photos which have been publicly shared to the social media platform and nonpublic-representing photos which have not been publicly  shared to the social media platform ([0005], public connection mode (public-representing  photos) or individual preferences for privacy settings regarding sharing of information with connected image capture devices and also regarding treatment of images taken of them (nonpublic- representing photos), [0006], Other embodiments may include techniques for allowing the users to create a group of linked devices with specified sharing settings (nonpublic- representing photos), or to enable a public sharing setting which detects any nearby device (public-representing  photos)).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Morley’s system into Suchland and Manico combined system and by incorporating Morley into Suchland and Manico combined system because all system are related to content sharing would enable identification of persons in a photograph using signals emitted from such persons' mobile device, or any other compatible device.

22.	Regarding claims 17, this claim recites a system performs the method of claim 6 and is rejected under the same rationale

23.	Regarding claim 11, this claim recites a computer program product for determining a photo sharing suggestion to a user regarding a new photo containing at least one other person than the user, the photo to be shared by the user to a social media platform through a computer, the computer comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform the method of claim 1 and is rejected under the same rationale.

24.        Claims 8-9 and 19-20 are rejected under 35 U.S.C.103 as being unpatentable over Suchland et al (US 9531823 B1) in view of Manico et al (US 20170351417 A1) as claimed in claim 5 and further in view of Kim (US 6658168 B1).

125.         Regarding claim 8, Suchland and Manico teach the invention as claimed in claim 7, but did not specifically teach wherein for each feature, a value assigned to the feature is set to null if confidence in the feature is lower than a generated random number.
However Kim teaches wherein for each feature, a value assigned to the feature is set to 2null if confidence in the feature is lower than a generated random number (Fig 1, obtain main colors and textual information of the image grid (features), when the confidence measure of a regional representative color C is less than the threshold value, only one additional feature may be used by setting one of either A or B to zero. (assign a value of “null or zero” to the feature “the dominant color” when S (Ir) <threshold), see also col 3, lines 39-48).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Kim’s system into Suchland and Manico combined system and by incorporating Kim into Suchland and Manico combined system because all system are related to a content retrieving system would retrieve an image using multiple features per subregion of an image.

126.         Regarding claim 9, Suchland and Manico teach the invention as claimed in claim 7 above, but did not specifically teach wherein in record level selection, records are selected when a majority of the records and associated feature confidence is greater than a generated random number.
However Kim teaches wherein in record level selection, records are selected when a 2majority of the records and associated feature confidence is greater than a generated 3random number (col 5, lines 13-22). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Kim’s system into Suchland and Manico combined system and by incorporating Kim into Suchland and Manico combined system because all system are related to a content retrieving system would retrieve an image using multiple features per subregion of an image.

27.	Regarding claims 19-20, those claims recite a system performs the method of claims 8-9 respectively and are rejected under the same rationale.

Respond to Amendments and Arguments

28.       Applicant’s 35 U.S.C. § 103 arguments on the claims  has been fully considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment presented above, 35 USC § 103. 

CONCLUSION
29.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Vaccari et al (US 20150301579 A1)
Sweet, III et al (US 20130201344 A1)
Suchland et al (US 9531823 B1)
Chang et al (US 20180285357 A1)
Saito (US 20170032187 A1)
Tang et al (US 20160148298 A1)
Kiyohara et al (US 20120027256 A1)
Krupka et al (US 20110211737 A1)

30. 	The Applicant’s amendment necessitated a new ground of rejection.  Therefore, THIS ACTION IS MADE FINAL.
31.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169